Title: To Alexander Hamilton from Joseph Nourse, 3 December 1792
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury Dept. Registers office 3 Decr. 92
Sir,

I have the Honor to prest. to you the Accounts of the Comrs. of Loans upon which the Estimate for appropriating 35.063 Dollars 28 Cts. was formd being for the Salarys of their Clerks and for stationary in the Loan Offices to 31 March 93 the Amount of said accounts the Payment whereof is suspended untill an Appn. shall be made is 18,947.88  


  The sum requisite for the Payment of the several accounts which may be rend. is stated at
16.115.40


Making the Amt. as p. Estimate Dollars
35.063.28

I have particularizd the Sums which may be required for Each Office—but as this is only by Estimate I would submit a Request that the appn. may be so formed as to cover the General Demand from the several L. O. to that Period.
I have the honor to be &c
Hon: A: Hamilton Esq: Sec: &c
